Order entered July 3, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00134-CR

                                HAMID SHOHREH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82213-2013

                                            ORDER
       Appellant’s June 27, 2014 motion for extension of time to file appellant’s brief is before

the Court. In his motion, appellant requests that the time to file his brief be extended until after

the court of criminal appeals issues an opinion on an unrelated case that addresses a similar

issue. The Court will not grant an indefinite extension that tethers this case to the resolution of

the matter pending in the court of criminal appeals.

       Accordingly, appellant’s motion is GRANTED IN PART. The time to file appellant’s

brief is EXTENDED to FORTY-FIVE DAYS from the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE